Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-8 are pending.
Claims 1-8 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christian J. Girtz on September 07, 2021.

Please amend claims 1 and 7 are allowed as follows: 


1.	(Currently Amended)	A method for deploying virtualized network functions (VNFs) as virtualized implementations of logical network devices in a virtualized computing environment for providing network services, the method comprising:
determining a VNF deployment plan including a specification, for each point in time over a planning period, of zero or more VNF instances to be released at the point in time and zero or more VNF instances to be deployed at the point in time, 
, wherein a VNF in the being deployed state is actively transitioned from the undeployed state to the deployed state; constraints based on a demand for VNFs defined by characteristics of the VNFs and the virtualized computing environment; and constraints based on a capacity of the virtualized computing environment to accommodate a resource consumption of the VNFs, and
wherein the optimization function is configured to minimize one or more of: a number of VNFs in a deployed state; or a resource cost of deploying and releasing VNFs; and
executing the VNF deployment plan to deploy VNFs for the virtualized computing environment.


7.	(Currently Amended)	A computer system comprising: 
a processor and memory storing computer program code for deploying virtualized network functions (VNFs) as virtualized implementations of logical network devices in a virtualized computing environment for providing network services, by:
determining a VNF deployment plan including a specification, for each point in time over a planning period, of zero or more VNF instances to be released at the point in time and zero or more VNF instances to be deployed at the point in time, 
wherein the deployment plan is determined by an optimization function based on: a constraint on a number of VNFs in all states of , wherein a VNF in the being deployed state is actively transitioned from the undeployed state to the deployed state; constraints based on a demand for VNFs defined by characteristics of the VNFs and the virtualized computing environment; and constraints based on a capacity of the virtualized computing environment to accommodate a resource consumption of the VNFs, and
wherein the optimization function is configured to minimize one or more of: a number of VNFs in a deployed state; or a resource cost of deploying and releasing VNFs; and
executing the VNF deployment plan to deploy VNFs for the virtualized computing environment. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As per independent claims 1, 7, the primary reason for allowance is the inclusion of “a constraint on a number of VNFs in all states of undeployed, being deployed, deployed, and being released, wherein a VNF in the being deployed state is actively transitioned from the undeployed state to the deployed state; constraints based on a demand for VNFs defined by characteristics of the VNFs” in conjunction with the rest of the limitations of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401. The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente, can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/Primary Examiner, Art Unit 2196